                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

CITY OF SOUTH SIOUX CITY,
NEBRASKA,
                                                         4:17-CV-3108
                   Plaintiff,

vs.

THE CHARTER OAK FIRE
INSURANCE COMPANY and
PHILADELPHIA INDEMNITY
INSURANCE COMPANY,
                                               MEMORANDUM AND ORDER
                   Defendants.
PHILADELPHIA INDEMNITY
INSURANCE COMPANY,

                   Third-Party
                   Plaintiff,

vs.

ARTHUR J. GALLAGHER RISK
MANAGEMENT SERVICES, INC.,

                   Third-Party
                   Defendant.


      This matter is before the Court on Arthur J. Gallagher's motion to
dismiss (filing 54) Philadelphia Indemnity Insurance Co.'s third-party
complaint. For the reasons set forth below, that motion will be granted.


                                I. BACKGROUND
      As explained in the Court's prior Memorandum and Order (filing 16),
this suit involves a commercial insurance policy issued to the plaintiff, the City
of South Sioux City, Nebraska by the primary defendant, Philadelphia. See
filing 1 at 3, filing 1-2 at 10. Under that policy, Philadelphia agreed to
indemnify the City for losses sustained as the result of environmental
contamination. See filing 1 at 3, filing 1-2 at 10.
      In October 2016, the City began sending its sewage to Big Ox Energy,
LLC, a waste disposal provider located in South Sioux City, Nebraska. Filing
1 at 2. Big Ox would remove methane gas from the City's sewage and discharge
the treated waste back into the City's sanitary system (i.e., sewage system).
Filing 1 at 2. But soon after the sewage returned to the City, residents began
reporting an intense and unpleasant odor emanating from their plumbing.
Filing 1 at 2. At some point, the residents discovered that the odor was the
result of hydrogen sulfide gas that had backed up in the City's sewage system.
Filing 1 at 3. Those residents filed tort claims against the City for property
damage and bodily harm caused by the odor. Filing 1 at 3.
      According to the City, the backup of hydrogen gas was a result of
contaminated sewage that had been discharged from Big Ox's facility. See
filing 1 at 3. So, the City filed a claim with Philadelphia seeking
indemnification under its environmental liability policy. See filing 1 at 3, filing
1-2 at 10. Pursuant to that policy, Philadelphia agreed to indemnify the City
for losses "arising out of contamination on, under or migrating from [the]
insured location"––which the policy specifically defined as 1615 1st Ave, South
Sioux City, Nebraska (i.e. the address of City Hall). Filing 1-2 at 14 (emphasis
omitted). The policy also contained a "non-owned location" endorsement which
provided additional coverage for damages "arising out of contamination on,
under or migrating from a non-owned location." Filing 1-2 at 28 (emphasis
omitted). Philadelphia denied the City's claim, and the City filed this lawsuit
against Philadelphia. Filing 1 at 3.


                                         2
      After this lawsuit was initiated, Philadelphia filed a third-party
complaint against Arthur J. Gallagher Risk Management Services––an
insurance broker that, in this case, had obtained the environmental liability
policy from Philadelphia on behalf of the City. See filing 52 at 2-3. Specifically,
Philadelphia sued Arthur Gallagher for a variety of state law claims including:
(1) negligence, (2) misrepresentation or concealment, (3) indemnification
(common law), (4) contribution, (5) indemnification (contractual), and (6)
breach of contract. Filing 52 at 5-8. Arthur Gallagher now moves to dismiss
each of those claims, or alternatively, to sever those claims from the initial
litigation between the City and Philadelphia. Filing 54.


                         II. STANDARD OF REVIEW
      A complaint must set forth a short and plain statement of the claim
showing that the pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2). This
standard does not require detailed factual allegations, but it demands more
than an unadorned accusation. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The
complaint need not contain detailed factual allegations, but must provide more
than labels and conclusions; and a formulaic recitation of the elements of a
cause of action will not suffice. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007). For the purposes of a motion to dismiss a court must take all of the
factual allegations in the complaint as true, but is not bound to accept as true
a legal conclusion couched as a factual allegation. Id.
      And to survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a
complaint must also contain sufficient factual matter, accepted as true, to state
a claim for relief that is plausible on its face. Iqbal, 556 U.S. at 678. A claim
has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the
misconduct alleged. Id. Where the well-pleaded facts do not permit the court
                                        3
to infer more than the mere possibility of misconduct, the complaint has
alleged—but has not shown—that the pleader is entitled to relief. Id. at 679.
      Determining whether a complaint states a plausible claim for relief will
require the reviewing court to draw on its judicial experience and common
sense. Id. The facts alleged must raise a reasonable expectation that discovery
will reveal evidence to substantiate the necessary elements of the plaintiff’s
claim. See Twombly, 550 U.S. at 545. The court must assume the truth of the
plaintiff’s factual allegations, and a well-pleaded complaint may proceed, even
if it strikes a savvy judge that actual proof of those facts is improbable, and
that recovery is very remote and unlikely. Id. at 556.
      When deciding a motion to dismiss under Rule 12(b)(6), the Court is
normally limited to considering the facts alleged in the complaint. If the Court
considers matters outside the pleadings, the motion to dismiss must be
converted to one for summary judgment. Fed. R. Civ. P. 12(d). However, the
Court may consider exhibits attached to the complaint and materials that are
necessarily embraced by the pleadings without converting the motion. Mattes
v. ABC Plastics, Inc., 323 F.3d 695, 697 n.4 (8th Cir. 2003).


                              III. DISCUSSION
      Arthur Gallagher moves to dismiss Philadelphia's third-party complaint
in its entirety. Filing 54 at 1-2. As noted above, that complaint includes six
state law causes of action. Those claims, however, which generally fit into one
of two categories: (1) tort allegations or (2) contract claims. The Court will
consider Philadelphia's contractual allegations––which tend to provide general
context for the parties' dispute––before moving on to Philadelphia's tort
allegations.




                                       4
                         1. BREACH OF CONTRACT
      At the center of the Philadelphia's third-party complaint is the an
agreement between Philadelphia and Arthur Gallagher called the "Preferred
Producer Agreement." See filing 58 at 8. Under that agreement, Philadelphia
claims that Arthur Gallagher must indemnify Philadelphia for Arthur
Gallagher's errors and omissions. See filing 58 at 8. And according to
Philadelphia, Arthur Gallagher's "blatant failure to disclose material facts
concerning the insurance application," amounted to an error or omission under
the Preferred Producer Agreement and thus, Arthur Gallagher breached the
terms of that agreement. See filing 58 at 8.
      To state a breach of contract claim, the plaintiff must plead the existence
of a promise, its breach, and damage. Henriksen v. Gleason, 643 N.W.2d 652
(Neb. 2002). There is, however, little, if any, information contained in
Philadelphia's third-party complaint explaining what promises were actually
made in the Preferred Producer Agreement. In fact, the only provision of the
agreement mentioned by Philadelphia is the following:


      Each   Party   shall   defend,   indemnify    and   hold   harmless
      [Philadelphia] . . . from and against all liabilities, damages,
      penalties, costs and expenses (including reasonable attorney's
      fees) arising from or related to any third-party allegations, suits,
      claims (actual or threatened), actions or proceedings (each a
      "Claim") together with all damages, liabilities and costs (including
      attorney's fees and expenses) arising from: (i) any error or omission
      by [Arthur Gallagher] or [Arthur Gallagher's] employees, agents
      or other representatives in connection with the performance of its
      obligations and duties arising under this Agreement; . . . a breach


                                       5
          by [Arthur Gallagher] of any of its obligations set forth in this
          Agreement[.]


Filing 52 at 5.
          But even this provision references errors or omissions made "in
connection with its obligations and duties arising under [the Preferred
Producer Agreement]." Filing 52 at 5. Nothing in Philadelphia's third-party
complaint, however, explains what these obligations and duties might be. See
filing 52 at 5. And without a cursory understanding of what Arthur Gallagher
was obligated to do or provide under the Preferred Producer Agreement, the
Court concludes that Philadelphia has failed to plead sufficient facts to state a
breach of contract claim.1 See Kotrous v. Zerbe, 846 N.W.2d 122, 126 (Neb.
2014); See filing 52 at 2-5.
          Philadelphia's covenant of good faith and fair dealing claim does not fare
any better. To state a claim for a violation of the covenant of good faith and fair
dealing, the plaintiff must plead facts that support an inference that the
defendant has violated, nullified, or significantly impaired any benefit of the
contract. Spanish Oaks, Inc. v. Hy-Vee, Inc., 655 N.W.2d 390, 401 (Neb. 2003).
But as noted above, the third-party complaint is completely devoid of any,
much less sufficient, facts demonstrating how, if at all, Arthur Gallagher
significantly impaired or violated a benefit of the contract. Spanish Oaks, Inc.,




1   More fundamentally, Philadelphia has also failed to plead the existence of any damage
arising out of Arthur Gallagher's alleged breach of contract. Filing 52 at 5. After all,
Philadelphia has not actually paid the City under the environmental liability policy. So, to
the extent that the contract requires indemnification, Arthur Gallagher can't have breached
it yet.

                                             6
145, 655 N.W.2d at 401; filing 52 at 8-9. Accordingly, the Court will grant
Arthur Gallagher's motion to dismiss on those grounds.2


                                   2. TORT CLAIMS
       The third-party complaint's lack of sufficient factual allegations
concerning the general context and purpose of the Preferred Producer
Agreement doesn't just support the dismissal of Philadelphia's contract claims.
That oversight also makes it difficult for the Court to evaluate Philadelphia's
tort claims. As will be discussed in more detail below, without any factual
allegations demonstrating what the Preferred Producer Agreement actually
entails, it is difficult for the Court to understand the relationship between
Philadelphia and Arthur Gallagher, or any tort duties that might arise from
that relationship. So, for the reasons explained below, the Court concludes that
Philadelphia's various tort allegations also fail as a matter of law.


                                     (a) Negligence
       To begin with, Philadelphia claims that Arthur Gallagher was negligent
because it failed to inform Philadelphia of material facts involving the City's
application for its environmental liability policy. Filing 52 at 5-6. That
argument, however, requires Arthur Gallagher to owe Philadelphia a duty to
use reasonable care. Olson v. Wrenshall, 822 N.W.2d 336, 341 (Neb. 2012).



2   Philadelphia's third-party complaint also includes a separate "Indemnification
(Contractual)" claim––styled as Count V. Filing 52 at 7. Indemnity may occur when a party
expressly contracts for it. Kuhn v. Wells Fargo Bank of Nebraska, N.A., 771 N.W.2d 103, 119
(Neb. 2009). But the appropriate cause of action then, is a breach of contract claim. Id. So,
for the reasons set forth above, Philadelphia's Indemnification (Contractual) claim will be
dismissed.

                                             7
Under Nebraska law, to recover in a negligence action, a plaintiff must show a
legal duty owed by the defendant to the plaintiff, a breach of that duty,
causation, and damages. A.W. v. Lancaster Cty. Sch. Dist. 0001, 784 N.W. 2d
907, 913 (Neb. 2010) (citation omitted). But if there is no duty owed, there can
be no claim of negligence. Olson, 822 N.W.2d at 341.
      Generally speaking, an insurance broker owes a duty of reasonable care
to its principal. Countryside Co-op. v. Harry A. Koch Co, 790 N.W.2d 873, 882
(Neb. 2010); Kenyon v. Larsen, 286 N.W.2d 759, 764 (Neb. 1980). In this case,
that would mean that Arthur Gallagher (i.e., insurance broker) owes the City
(i.e., the principal) certain duties and that Arthur Gallagher could be liable to
the City for failing to perform those duties. McReynolds v. RIU Resorts and
Hotels, S.A., 880 N.W.2d 43, 47 (Neb. 2016). An insurance company also owes
a general duty to the policyholder. Dahlke v. John F. Zimmer Ins. Agency, Inc.,
515 N.W.2d 767, 771 (Neb. 1994). Here, that would mean that Philadelphia
(i.e., the issuing insurance company) would owe the City (i.e., the policyholder)
certain duties, and that Philadelphia might be liable to the City for failing to
adhere to those general duties. See id.
      But nothing in Philadelphia's third-party complaint would support an
inference that Arthur Gallagher owed Philadelphia a duty of care. Instead,
that complaint broadly opines that Arthur Gallagher "had a duty to exercise
reasonable care and inform and disclose to Philadelphia material facts
regarding [the City's] application and policy for insurance. " Filing 52 at 5. And
the complaint asserts that Arthur Gallagher necessarily owed Philadelphia a
duty to use reasonable care because "Arthur [] Gallagher was in the unique
position to convey information to Philadelphia." Filing 58 at 4.
      But the third-party complaint fails to allege why that is so—particularly
considering that Philadelphia seems to be suggesting that Arthur Gallagher


                                          8
had a legal duty to Philadelphia to be act against the interests of its principal,
the City.3 See, e.g., RM Campbell Indus., Inc. v. Midwest Renewable Energy,
LLC, 886 N.W.2d 240, 251 (Neb. 2016); Smason v. Celtic Life Ins. Co., 615 So.
2d 1079, 1085 (La. Ct. App.), writ denied, 618 So. 2d 416 (La. 1993) (finding
the complaint devoid of any facts from which one could infer that the insurance
broker owed the insurer a duty to disclose). And even liberally construed,
Philadelphia's duty allegations are too vague and conclusory to state a claim
for relief. See Iqbal, 556 U.S. at 678. Accordingly, the Court will grant Arthur
Gallagher's motion to dismiss on its negligence claim.


                   (b) Fraudulent Misrepresentation or Concealment
         Relatedly, Philadelphia contends that Arthur Gallagher concealed or
mispresented relevant information relating to the City's environmental
liability policy.4 Filing 52 at 6. With respect to Philadelphia's fraudulent
concealment claim, Philadelphia alleges that Arthur Gallagher failed to
disclose the City's agreement with Big Ox to send the City's sewage. Filing 52
at 6. And that was important, Philadelphia claims, because had it known the
City would be sending its sewage to Big Ox, Philadelphia would not have issued
the environmental liability policy. See filing 52 at 6; filing 58 at 5-6.




3   To be clear, Philadelphia does not contend that Arthur Gallagher owed Philadelphia a duty
of care because Arthur Gallagher's principal––the City—owed Philadelphia a duty of care.

4   Philadelphia's second cause of action is styled as a "misrepresentation and/or concealment"
claim. Filing 52 at 6. But the only factual allegations supporting that cause of action are
related to Arthur Gallagher's alleged concealment––not any affirmative misrepresentations
it made. deNourie & Yost Homes, LLC v. Frost, 854 N.W.2d 298, 311 (Neb. 2014). So, the
Court will analyze this claim as a fraudulent concealment claim.

                                                9
      To state a claim for fraudulent concealment, Philadelphia must plead the
following: (1) the defendant had a duty to disclose a material fact; (2) the
defendant, with knowledge of the material fact, concealed the fact; (3) the
material fact was not within the plaintiff's reasonably diligent attention,
observation, and judgment; (4) the defendant concealed the fact with the
intention that the plaintiff act or refrain from acting in response to the
concealment or suppression; (5) the plaintiff, reasonably relying on the fact or
facts as the plaintiff believed them to be as the result of the concealment, acted
or withheld action; and (6) the plaintiff was damaged by the plaintiff's action
or inaction in response to the concealment. Knights of Columbus Council 3152
v. KFS Bd, Inc., 791 N.W.2d 317, 334 (Neb. 2010).
      Here, however, Philadelphia has not sufficiently pled a fraudulent
concealment claim. A party might be liable for fraudulent concealment if—but
only if—that party is also under a duty to the other to exercise reasonable care
to disclose the matter in question. Zawaideh v. Nebraska Dep't of Health &
Human Servs. Regulation & Licensure, 792 N.W.2d 484, 496 (Neb. 2011),
disapproved on other grounds by State v. Boche, 885 N.W.2d 523 (Neb. 2016).
And as discussed in the previous section, Philadelphia has not pled sufficient
facts suggesting that Arthur Gallagher owed Philadelphia a general duty to
use reasonable care. Similarly, Philadelphia failed to sufficiently plead that
Arthur Gallagher owed Philadelphia a specific duty to disclose.
      The Nebraska Supreme Court has recognized some situations where
there might be a duty to disclose—upon three of which Philadelphia relies in
particular:




                                       10
      (1) matters known to the defendant that the plaintiff was entitled
      to know because of a fiduciary or other similar relation of trust or
      confidence between them;


      (2) matters known to the defendant that he knows to be necessary
      to prevent his partial or ambiguous statement of the facts from
      being misleading; and


      (3) facts basic to the transaction, if the defendant knows that the
      plaintiff is about to enter into it under a mistake as to them, and
      that the other, because of the relationship between them, the
      customs of the trade, or other objective circumstances, would
      reasonably expect a disclosure of those facts.


Filing 58 at 6; see also Zawaideh, 792 N.W.2d at 496 (citing Restatement
(Second) of Torts § 551).
      First, Philadelphia argues that Arthur Gallagher owed Philadelphia a
fiduciary duty. A fiduciary duty arises out of a confidential relationship which
exists when one party gains the confidence of the other and purports to act or
advise with the other's interest in mind. Gonzalez v. Union Pac. R.R. Co., 803
N.W.2d 424 (Neb. 2011). In other words, whenever confidence is reposed on
one side, and domination and influence result on the other––a fiduciary duty
exists. DeSciose v. Chiles, Heider & Co., 476 N.W.2d 200, 207-8 (Neb. 1991);
      But there is nothing in Philadelphia's third-party complaint to suggest a
confidential relationship existed between Philadelphia and Arthur Gallagher.
In fact, even if the Court were to assume, for sake of argument, that there was
some sort of broker-client relationship between Philadelphia and Arthur


                                      11
Gallagher, the Nebraska Supreme Court has found that the mere existence of
a broker-client relationship, without more, does not imply a confidential
relationship.5 DeSciose, 476 N.W.2d at 207-08; see also Ponec v. Guy Strevey &
Assocs., Inc., No. A-15-775, 2017 WL 495591, at *6 (Neb. Ct. App. Feb. 7, 2017),
review denied (Mar. 23, 2017)
         Indeed, in DeScoise, the Nebraska Supreme Court determined that the
lower court did not err in refusing to instruct the jury on the plaintiff's theory
that a fiduciary relationship existed. 476 N.W.2d at 207. In reaching that
conclusion, the Nebraska Supreme Court noted that the record did not set forth
any, much less sufficient, facts that might suggest a fiduciary relationship
existed. Id. That is true, the Court found, because the plaintiff was an able,
experienced businessman, who used independent judgment with respect to
investments. Id. And nothing in the record demonstrated how, if at all, the
defendant exercised domination or influence over the plaintiff. Id.
         The same is true here: Philadelphia is an experienced insurance
provider. Filing 52 at 10. And Philadelphia's third-party complaint does not
contain sufficient factual allegations to support an inference that Philadelphia
was dominated or influenced by Arthur Gallagher, or that Arthur Gallagher
should have been acting with Philadelphia's interests in mind.6 DeSciose, 476
N.W.2d at 207-8. Thus, the Court concludes that Philadelphia has failed to
plead the existence of a fiduciary duty.
         Second, there are no facts in Philadelphia's third-party complaint to
support Philadelphia's contention that Arthur Gallagher knew its omission



5   To be clear, the only broker-client relationship that the third-party complaint actually
alleges is between Arthur Gallagher and the City. Filing 52 at 3.

6   In fact, Arthur Gallagher's duties were to the City––not Philadelphia. See filing 61 at 4.

                                                12
was necessarily misleading. See filing 52 at 10; see also Zawaideh, 792 N.W.2d
at 496. Nor has Philadelphia alleged any customs of the insurance industry or
objective facts of the transaction to support a conclusion, under these
circumstances, that Philadelphia would reasonably expect Arthur Gallagher to
disclose the existence of the Big Ox contract, or the reason the City sought
coverage. Filing 52 at 10; Zawaideh, 792 N.W.2d at 496. Accordingly,
Philadelphia has failed to allege facts supporting its contention that Arthur
Gallagher owed Philadelphia a duty to disclose information relating to the
City's Big Ox contract.
      More fundamentally though, even if Arthur Gallagher did owe
Philadelphia a duty to disclose certain information, Philadelphia's negligent
concealment claim still fails. As noted above, to succeed on a fraudulent
concealment claim, not only must Arthur Gallagher owe Philadelphia a duty
to disclose, but Philadelphia must also plead facts supporting an inference that
Arthur Gallagher's intention in concealing that information was to induce
Philadelphia to act or refrain from acting in response to its suppression.
Knights of Columbus Council 3152, 791 N.W.2d at 334.
      But the only allegations contained in Philadelphia's complaint on that
point are that Philadelphia informed Arthur Gallagher if the City wanted its
environmental policy to included the City's sewer system, Arthur Gallagher
needed to provide Philadelphia with additional sewer system schematics.
Filing 52 at 4. Instead of submitting that additional information, Arthur
Gallagher asked for a quote for environmental liability without coverage for
the sewer system. Filing 52 at 4. That quote was relayed to the City and
eventually, the City obtained the requisite coverage from Philadelphia. Filing
52 at 3. And based on those facts, it is difficult to see how the omission of
information relating to how the City's sewage is treated for purposes of


                                      13
obtaining an insurance policy—a policy that, at least according to
Philadelphia, does not even cover the City's sewer system—amounts to
intentional concealment.7 See filing 1 at 4-6; see also filing 55 at 8.
         To the contrary, Philadelphia's allegations tend to demonstrate that
Philadelphia was actually aware it had not received certain information
surrounding the City's sewer system, and chose to issue the coverage
nonetheless. See filing 52 at 3. Thus, Philadelphia's complaint has failed to
sufficiently allege that Arthur Gallagher's intention in concealing the Big Ox
contract was to induce Philadelphia into issuing an insurance policy it would
not have otherwise issued. Knights of Columbus Council 3152, 791 N.W.2d at
334. So, the Court will grant Arthur Gallagher's motion to dismiss
Philadelphia's fraudulent concealment or misrepresentation claim.


                 (c) Common Law Indemnification and Contribution
         Lastly, Philadelphia alleges that Arthur Gallagher is obligated to pay
any amount Philadelphia must pay the City under the insurance policy. Filing
52 at 6-7. Contribution involves the sharing of loss between parties who are
jointly liable. Warner, 483 N.W.2d at 771. An obligation to indemnify, however,
may grow out a liability imposed by law or a contractual relation. Kuhn, 771
N.W.2d at 119. Indemnity may occur when an active or primary tortfeasor is
held liable for injuries proximately caused by the passive negligence of a joint
tortfeasor. Id. But indemnity may also occur when a party expressly contracts
for it. Id.
         Both Philadelphia's indemnity and contribution claims, however, fail as
a matter of law. With respect to Philadelphia's indemnity allegations, if that


7   The present motion does not ask the Court to determine what the City's environmental
policy actually covers, and this Memorandum and Order does not address it.

                                           14
claim is rooted in contract––that claim is dismissed for the reasons discussed
above. And to the extent that Philadelphia's indemnity claim is based on tort
principles, there is nothing in Philadelphia's third-party complaint to suggest
that, in this case, an active or primary tortfeasor (i.e., Arthur Gallagher) should
be held liable for injuries proximately caused by the passive negligence of a
joint tortfeasor (i.e., Philadelphia). Id. Nor are there any factual allegations to
suggest that there should be some sort of loss sharing between the parties
warranting contribution. Warner, 483 N.W.2d at 771. So, the Court will grant
Arthur Gallagher's common law indemnification and contribution claims on
those grounds.


                               IV. CONCLUSION
      For the reasons set forth above, Arthur Gallagher's motion to dismiss is
granted, its motion to sever is moot, and Philadelphia's third-party complaint
is dismissed.



      IT IS ORDERED:

      1.    Arthur Gallagher's motion to dismiss (filing 54) is granted.

      2.    Philadelphia's amended third-party complaint (filing 52) is
            dismissed.

      Dated this 24th day of April, 2019.
                                             BY THE COURT:


                                             John M. Gerrard
                                             Chief United States District Judge



                                        15
